                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

JOHN U. WIESENDANGER and                             )
LINDA H. WIESENDANGER,                               )
                                                     )      No. 1:17-cv-286
v.                                                   )
                                                     )      Judge Steger
MIDAMERICA MORTGAGE, INC.                            )
d/b/a LOANCARE                                       )

                                   ORDER OF DISMISSAL

       This matter is before the Court on the Parties’ Joint Motion for Entry of Order of Dismissal

[Doc. 43]. Based on the agreement of the Parties, the Motion is hereby GRANTED. The Court

hereby ORDERS that the above-styled matter is DISMISSED WITH PREJUDICE pursuant to

Fed. R. Civ. P. 41(a)(2). However, both the Plaintiffs and Defendant are granted leave to move to

set aside this dismissal within 180 days of entry of this Order upon a showing that the settlement

agreement between the Parties was not consummated. Upon such showing, this Order shall be set

aside and the case reinstated. If no such motion is filed within 180 days, this dismissal may only

be set aside under a proper showing under Fed. R. Civ. P. 60.

       SO ORDERED.

                                             /s/ Christopher H. Steger
                                             UNITED STATES MAGISTRATE JUDGE




Case 1:17-cv-00286-CHS Document 45 Filed 06/26/19 Page 1 of 1 PageID #: 244
